   8:19-cv-00511-RFR-MDN Doc # 17 Filed: 08/10/20 Page 1 of 1 - Page ID # 99




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MARK A. DRAZIC,

                       Plaintiff,                                       8:19CV511

        vs.                                                               ORDER

NCR CORPORATION, a Foreign
Corporation;

                       Defendant.


        Upon notice of settlement given to the undersigned magistrate judge by counsel for
plaintiff,
        IT IS ORDERED:
        1.    On or before September 11, 2020, the parties shall electronically file a joint
stipulation for dismissal (or other dispositive stipulation) which will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.
        Dated this 10th day of August, 2020.
                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
